Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 1 of 45




                 Exhibit 10

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 2 of 45




                  THE HIGH COURT OF DELHI AT NEW DELHI
    %                                     Judgment delivered on: 19.11.2015
    +       ITA 130/2001
    COMMISSIONER OF INCOME TAX DELHI-I                       ..... Appellant
                             versus
    M/S ABHINANDAN INVESTMENT LTD.                           ..... Respondent
    Advocates who appeared in this case:
    For the Appellant    : Mr. Rohit Madan, Senior Standing counsel with
                           Mr. Zoheb Hossain.
    For the Respondent   : Mr. Ajay Vohra, Senior Advocate with Ms.
                           Kavita Jha.

    CORAM:
    DR. JUSTICE S. MURALIDHAR
    MR. JUSTICE VIBHU BAKHRU
                                  JUDGMENT
    VIBHU BAKHRU, J

    1.      This is an appeal filed by the Revenue under Section 260A of the

    Income Tax Act, 1961 (hereafter ‘Act’) impugning an order dated 12th

    January, 2001 passed by the Income Tax Appellate Tribunal (hereafter

    ‘ITAT’) in ITA No. 5425(Del)/94. The said appeal (ITA 5425(Del)/94) was

    preferred by the Assessee against an order dated 18 th July, 1994 passed by

    Commissioner of Income Tax (Appeals) [hereafter ‘CIT(A)’] whereby the

    Assessee’s appeal against an assessment order dated 22nd April, 1993,

    passed by the Assessing Officer (hereafter ‘AO’) in respect of Assessment




    ITA130/2001                                                     Page 1 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 3 of 45




    Year 1992-93, was rejected.


    2.      The controversy involved in the present case relates to a loss of

    Rs.1,68,59,360/- claimed by the Assessee in respect of renunciation of

    rights to subscribe to partly convertible debentures (hereafter ‘PCD’) of

    M/s Jindal Iron & Steel Co. Ltd. (hereafter ‘JISCO’). The Assessee was

    entitled to these rights by virtue of holding shares of JISCO which were

    acquired by the Assessee at an approximate average cost of Rs. 6.86 per

    share (The documents filed by the Assessee indicate that the Assessee had

    acquired 1,04,150 nos. of shares at the aggregate consideration of

    Rs.7,14,900/-). As against the aforesaid cost actually paid, the Assessee had

    claimed a cost of acquisition of rights entitlement to subscribe to PCDs at

    the rate of Rs. 200 per share of JISCO on the basis of which such rights

    were acquired.


    3.      According to the Revenue, the transaction was entered into solely for

    the purpose of contriving a loss by unjustifiably relying on a decision of the

    Supreme Court in Dhun Dadabhoy Kapadia vs. CIT: (1967) 63 ITR 657

    (SC).


    4.      The present appeal was admitted by this Court on 12th October, 2004




    ITA130/2001                                                      Page 2 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 4 of 45




    and the following questions of law were framed for determination:-


                  “1. Whether the Income Tax Appellate Tribunal was right in
                  holding that the sale consideration received by the assessee
                  by transfer of shares and sale of right entitlement of Partly
                  Convertible Debentures (PCD) is income from capital gains
                  and not income from business?
                  2. Whether the Income Tax Appellate Tribunal was right in
                  holding that the assessee had incurred loss on sale of its
                  entitlement to acquire partly convertible debentures and the
                  assessee is entitled to set off the alleged loss from the capital
                  gains/income earned by the assessee?”


    5.      The present appeal was heard alongwith CIT v. M/s Sun Investments

    Ltd.: ITA 91/2002 and CIT v. M/s Stainless Investment Ltd.: ITA

    305/2002 in respect of companies which also belong to the Jindal Group

    and where similar issues were involved. The learned counsel for the parties

    argued that the present appeal be considered as a lead matter and a decision

    in the appeal would also cover the issue involved in M/s Sun Investments

    Ltd. (supra) and M/s Stainless Investment Ltd. (supra).


    6.      Briefly stated the relevant facts necessary to address the aforesaid

    questions are as under:-


    6.1     The Assessee is one of the companies belonging to the Jindal Group

    and was incorporated in the year 1983. The Jindal Group is mainly engaged



    ITA130/2001                                                             Page 3 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 5 of 45




    in manufacturing and production of ferrous metal and alloys. JISCO &

    Jindal Strips Limited (hereafter ‘JSL’) and Saw Pipes Ltd. are among the

    principal manufacturing companies of the Jindal Group. In addition to the

    manufacturing concerns, Jindal Group also includes investment companies

    – such as the Assessee – which, inter alia, hold shares of the other

    manufacturing companies.


    6.2     It is not disputed that the investment companies within the Group are

    under an overall common management and that the registered offices of

    some of the investment companies are located in residential flats occupied

    by employers/employees of other Group Companies. The Assessee noted

    that the Assessee was incorporated on 6th April, 1983 and its Directors were

    Sajjan Kumar Jindal s/o Shri O.P. Jindal and Anand Prakash Garg (who

    was an employee of JSL). At the initial stage, 1,20,000 equity shares of

    Rs.10/- each amounting to Rs.12 lacs were offered to the public for

    subscription. A few years later, by a letter dated 31st March, 1987, the

    Assessee Company declared that 50% of the public issue i.e. Rs.6 lacs was

    its income. This declaration was made under an amnesty scheme available

    at the material time.


    6.3     During the initial assessment year i.e. AY 1984-85, the Assessee



    ITA130/2001                                                      Page 4 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 6 of 45




    company made investments in shares of the following companies:-


          (i)       JSL, 79,800 equity shares.


          (ii)      Nalwa Steels Ltd., 50,000 equity shares


          (iii)     JISCO 3,50,000 equity shares


                 At the material time, the shares of the aforesaid companies were not

    quoted at the stock exchange.


    6.4          The AO noted that in the previous year relevant to AY 1988-89, the

    shares of JSL were quoted at the Delhi Stock Exchange. The Assessee had

    further purchased 7500 shares of JISCO during the said year at

    Rs.1,35,000/- and the same were reflected in the closing stock at a value of

    Rs.97,500/-. The Assessee company further made a purchase of 40,000

    shares of JISCO on 31st July, 1992 at a consideration of Rs.1,20,00,000/-

    i.e. Rs.300/- per share and sold 1,40,000 shares on 9th March, 1993 at a total

    price of Rs.3.92 crores i.e. Rs.280/- per share to JSL.


    6.5          On 4th April, 1991 the Directors of the Assessee company passed a

    resolution to the effect that the shares and debentures held in various

    companies which were shown as stock-in-trade were to be now reflected as




    ITA130/2001                                                          Page 5 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 7 of 45




    investment as the said securities were intended to be retained on a long

    term basis.


    6.6     During the relevant financial year, the Assessee sold an aggregate of

    60,000 (sixty thousand) equity shares of JSL for a consideration of

    Rs.1,72,60,000/- (Rs. One crore seventy two lacs sixty thousand). The

    Assessee declared that the said transaction has resulted in income by way of

    long term capital gains amounting to Rs.91,31,500/- (Rs. Ninety one lacs

    thirty one thousand five hundred).


    6.7     During the relevant period, JISCO floated a rights issue of PCDs. In

    terms of the said issue, the Assessee was, inter alia, entitled to subscribe to

    five PCDs for every four shares held by the Assessee. The PCDs were to be

    converted to one share of JISCO. The rights issue opened on 14 th February,

    1992.


    6.8     The Assessee renounced its entitlement for subscribing to 1,29,688

    PCDs in favour of JSL on 15th February, 1992 i.e. one day after the rights

    issue opened for subscription.


    6.9     The shares of JISCO were quoted at a cum rights price of Rs.625/-

    on 3rd January, 1992 and were quoted at Rs.425/- per share ex rights on 6th



    ITA130/2001                                                       Page 6 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 8 of 45




    January, 1992.


    6.10 On the basis of the aforesaid drop in prices, the Assessee claimed

    that the cost of acquisition of the rights was Rs.200/- per PCD. The rights

    to subscribe to PCDs were sold by the Assessee to JSL at a consideration of

    Rs.30 per PCD at an aggregate consideration of Rs.38,90,640/- (1,29,688

    PCDs @ 30 per PCD). Thus, the Assessee claimed that it had incurred a

    loss of Rs.1,68,59,360/-. This was computed by calculating the dimunition

    in value of 1,03,750 shares of JISCO - on the basis of which the Assessee

    acquired the right to subscribe to 1,29,688 PCDs - computed at Rs. 200 per

    share.


    6.11 The AO noted that the consideration for renunciation of rights had

    not been received in the financial year. The AO further noted that the

    renunciation of right forms was quoted on the stock exchange at a price

    ranging from Rs.260 to Rs.280 per PCD and, thus, had concluded that the

    sale was made below the market price.


    6.12 The AO had noted that the sale proceeds received by the Assessee

    for sale of shares held by the Assessee in JSL during the relevant period

    amounting to Rs.1,72,60,000/- was advanced by the Assessee as a loan to




    ITA130/2001                                                    Page 7 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 9 of 45




    JSL on 12th September, 1991.


    6.13 The AO also noted that similar transactions had been entered into by

    other investment companies of the group, namely, Nalwa Investment Co.

    Ltd., Jindal Equipment and Leasing Co. Ltd., Sun Investment Ltd.,

    Mansarovar Investment Ltd. and Stainless Investment Ltd.               All the

    aforesaid companies sold shares of JISCO, JSL or Saw Pipes Ltd. and had

    earned substantial income. In order to reduce the taxable profits, these

    companies had renounced rights to subscribe to securities in favour of other

    companies belonging to the same group at a price much below the market

    value and, further, on the basis of the notional cost of acquisition, claimed a

    loss which was sought to be set off from the profits earned from the sale of

    shares of JSL, JISCO and/or Saw Pipes Ltd. The AO noted that the

    Assessee could not provide any reason for selling the rights to subscribe to

    PCDs at below the market price. He also observed that the transactions

    entered into with JSL had effectively ensured that the shares of JISCO

    resulting from subscription to the PCDs remained within the Group. The

    AO also observed that, in fact, the Assessee had practically funded the

    purchase of the PCDs by JSL by advancing the funds received by the

    Assessee from sale of the shares of JSL, to JSL. On the basis of the above




    ITA130/2001                                                       Page 8 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 10 of 45




    facts observed by the AO, he concluded that the transfer of shares held by

    the Assessee from the stock-in-trade to investments; further renunciation of

    rights at below the market price; and the renunciation of rights to subscribe

    PCDs were sham transactions to purchase losses. He also concluded that

    the transactions were not in aid of the Assessee’s business or its stated

    object of holding investments on a long term basis.


    6.14 Aggrieved by the assessment made by the AO, the Assessee appealed

    before the CIT(A). The CIT(A) rejected the appeals of the Assessee and

    held that it was amply clear from the behavior of the Assessee that it had

    entered into “collusive transactions alongwith sister concerns and was

    indulging in such transactions regularly to evade proper payment of tax”.

    The CIT(A) had further held that the principle laid down by the Supreme

    Court in the case of the McDowell & Co. v. CIT: 154 ITR 148 (SC) was

    fully applicable in the facts of the present case.


    6.15 On a further appeal by the Assessee, the ITAT accepted the

    Assessee’s contention and, consequently, the loss claimed by the Assessee

    on the renunciation of rights to subscribe to PCDs of JISCO was allowed to

    be set off against the profits made by the Assessee. The ITAT was of the

    view that the shares of JSL or JISCO held by the Assessee were



    ITA130/2001                                                      Page 9 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 11 of 45




    investments and not trading assets. Consequently, it held that the Assessee

    was entitled to compute the cost of acquisition of rights to subscribe to

    PCDs in accordance with the Supreme Court’s decision in Dhun Dadabhoy

    Kapadia (supra). The ITAT further held that the Assessee had sold shares

    of JSL in order to subscribe to the PCDs of JISCO. It reasoned that each

    PCD of JISCO was for a sum of Rs.110/- and this would have involved

    expenditure of Rs.1.5 crores, which the Assessee would not be in the

    position to make if it did not sell 60,000 shares of JSL. The Tribunal

    concluded that the sale of shares of JSL by the Assessee was to preserve its

    assets and the sale of shares of JSL indicated that the Assessee was

    interested to buy the PCDs of JISCO.


    Submissions


    7.      Mr Rohit Madan, Learned counsel appearing for the Revenue

    contended that the Tribunal had grossly erred in not appreciating that the

    AO had found the transactions to be a device to evade tax. He further

    pointed out that although the ITAT had observed that the Assessee had sold

    the shares of JSL as it was interested in subscribing to the rights issue

    floated by JISCO, the facts indicated quite to the contrary. He submitted

    that admittedly the Assessee had not subscribed to the rights issue but on



    ITA130/2001                                                     Page 10 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 12 of 45




    the contrary had sold the rights entitlement at a fraction of its market value

    to JSL. He further submitted that prior to this transaction the Assessee had

    also advanced the funds received by it from sale of shares of JSL to JSL.

    He argued that the ITAT had grossly erred in not considering the factual

    position.


    8.      Mr Madan further argued that the Assessee had passed a resolution

    for transferring the shares in question from stock-in-trade to investments in

    the balance sheet as on 31st March, 1992 solely for the purpose of taking

    benefit of the decision of the Supreme Court in Dhun Dadabhoy Kapadia

    (supra). He contended that the shares in question had been held by the

    Assessee as stock-in-trade and the resolution to transfer them to

    investments was taken only once the Assessee contemplated sale of the said

    shares. He contended that this was apparent from the fact that the shares in

    JSL were sold within the same financial year – FY 1991-92. He argued

    that the resolution was part of a device to avoid tax.


    9.      Countering the arguments advanced on behalf of the Revenue, Mr

    Vohra, learned Senior Counsel appearing on behalf of the Assessee

    submitted that the resolution dated 4th April, 1991 was bonafide as it was

    always the intention of the Assessee to hold shares of the Group Companies



    ITA130/2001                                                      Page 11 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 13 of 45




    on a long term basis. He further submitted that transferring the shares from

    stock-in-trade to investments in the books was not relevant for the purposes

    of claiming the loss on renunciation of rights to subscribe to the PCDs of

    JISCO. He contended that whether the shares in question were held as

    stock-in-trade or as investments, the Assessee would, in either case, be

    entitled to claim the loss on renunciation of its rights to subscribe to the

    PCDs of JISCO. He relied upon the decision of the Bombay High Court in

    CIT v. K.A. Patch: (1971) 81 ITR 413 (Bom) in support of his contention

    that the method of calculation of loss on renunciation of rights would

    remain the same even in a case where the rights in favour of the Assessee

    result by virtue of shares held as stock-in-trade.


    10.     Mr Vohra contended that the ratio of the decision in case of Dhun

    Dadabhoy Kapadia (supra) was squarely applicable to the facts of the

    present case. He submitted that the transaction for the sale of rights

    entitlement by the Assessee could not be termed as a sham transaction as

    the same had been given effect to. He submitted that the rights renunciated

    by the Assessee in favour of JSL had been exercised by JSL and JSL had

    subscribed to the PCDs of JISCO which were subsequently issued and

    registered in the name of JSL. He earnestly argued that in the




    ITA130/2001                                                     Page 12 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 14 of 45




    circumstances, the transaction of sale of rights in question could not be

    considered as a paper or a sham transaction. He referred to the decision of

    the Madras High Court in M.V. Valliappan v, ITO: (1988) 170 ITR 238

    (Mad) in support of its contention that the principles enunciated by the

    Supreme Court in McDowell (supra) were not applicable in the facts of the

    present case.


    11.     Mr Vohra argued that the transaction of sale of rights to subscribe to

    the PCDs had been accepted by the AO as the consideration received by the

    Assessee was reflected in the Profit & Loss Account of the Assessee and

    the AO had accepted the same. He said that in the circumstances, it was not

    open for the AO to disallow the loss as this would amount to disallowing

    the deduction on account of cost of acquisition. He submitted that if the

    transaction was held to be a sham transaction, then the consideration

    received by the Assessee also ought to have been reduced from the profits

    declared by the Assessee. Mr Vohra conceded that this argument had not

    been urged by the Assessee in the alternative at any stage – neither before

    the AO nor at any later stage – as the Assessee was consistently canvassing

    that the transaction in question was a genuine transaction.




    ITA130/2001                                                       Page 13 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 15 of 45




    Reasoning and Conclusion


    Question No.(i)


    12.     The first question relates to the issue as to whether the income from

    sale of shares of JSL and the rights entitlement of the PCDs is chargeable as

    Capital Gains or Income from Business and Profession.


    13.     The Assessee, in its submissions filed before the CIT(A), had

    explained that up to the AY 1991-92, the Assessee had two types of

    holdings: one as current assets held as ‘stock-in-trade’ and the second as

    ‘investments’.    Admittedly, as on 31st March, 1991, the Assessee held

    shares of the value of Rs. 18.59 lacs as investments and Rs. 82.55 lacs as

    stock-in-trade. According to the Assessee, the Board of Directors had on 4 th

    April, 1991 decided to retain the investments held as stock-in-trade on a

    “long term basis” and accordingly passed a resolution to that effect. The

    relevant extract from the minutes of the meeting held on 4th April, 1991 is

    as under:-


            “RESOLVED THAT the shares and debentures of Rs.
            82,55,810/- (Rupees eighty two lakhs fifty thousand eight
            hundred ten only) held by the company as stock-in-trade, valued
            at cost or market price whichever is lower as at 31st March, 1991




    ITA130/2001                                                      Page 14 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 16 of 45




            be and are hereby transferred from stock-in-trade to investments
            in the Balance sheet as at 31-3-1992.”


    14.     The AO held that the actions of the Assessee after 4th April, 1991 did

    not reflect any change in the intention of the Assessee as the Assessee had

    effected the maximum amount of sales during the year in question. The AO

    was of the view that the Assessee’s claim that the shares were to be retained

    as investments was a sham. According to him, the said claim was designed

    to evade tax due on income from sale of shares of JSL and further claim a

    loss on renunciation of rights to subscribe to PCDs of JISCO. The

    Assessee’s contention that it was entitled to claim a business loss on

    account of sale of rights to subscribe to PCDs of JISCO by following the

    method of computing cost of acquisition as approved by the Supreme Court

    in Dhun Dadabhoy Kapadia (supra) was also rejected by the AO. The

    CIT(A) also upheld the decision of the AO. The ITAT noted that there were

    very few transactions in the shares in question since the incorporation of the

    Assessee and concluded that the Assessee had held shares in JSL and

    JISCO in order to maintain control over the companies and not for the

    purposes of trading in those shares.




    ITA130/2001                                                       Page 15 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 17 of 45




    15.     It is important to note that the Assessee itself had disclosed the

    shares held by it in JISCO - on the basis of which the Assessee was entitled

    to subscribe to the PCDs - as stock-in-trade upto AY 1991-92. It is also

    relevant to note that the Assessee had purchased 7500 shares of JISCO in

    the financial year relevant to the assessment year 1988-89 for a

    consideration of Rs.1,35,000/- which was reflected as a part of the closing

    stock at a value of Rs.97,500/-. Thus, it appears that the Assessee had

    booked a loss for the AY 1988-89 on account of the difference in the

    purchase value and the value at which the closing stock had been valued.

    This would be impermissible if the Assessee had treated the shares of

    JISCO as an investment. The shares of JSL were also reflected as stock-in-

    trade in the balance sheet as on 31st March, 1991. The AO had observed

    that even during the assessment year in question, the Assessee had

    continued to reflect the dividends as being received from trading assets. In

    any event, since the Assessee had, admittedly, held the shares in question as

    stock-in-trade, it would not be open for the Assessee to contend to the

    contrary.


    16.     The ITAT proceeded on the basis that it was always the intention of

    the Assessee to hold the shares in question as investments and not to trade




    ITA130/2001                                                      Page 16 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 18 of 45




    in them. In our view, this is unsustainable because the Assessee had itself

    reflected the shares in question as stock-in-trade. The Assessee had also

    further valued the closing stock at cost or market value, whichever was

    lower; undisputedly, this treatment could only be accorded to shares held as

    stock-in-trade and not as investment. It appears that the Assessee had also

    booked losses in its books on account of reduction in the market value of

    shares of JISCO as it is not disputed that the 7,500 shares purchased by the

    Assessee in AY 1988-89 at a consideration of Rs. 1,35,000/- were reflected

    as a part of closing stock at a value of Rs. 97,500/-. The AO observed that

    the Assessee had also unequivocally stated - in a note submitted for

    claiming deduction under Section 80M of the Act in the previous year

    relevant to the AY 1990-91 that it was, inter alia, engaged in sale and

    purchase of shares. The resolution purportedly passed by the Board of

    Directors of the Assessee on 4th April, 1991 also recorded that the shares

    and debentures “valued at cost or market value, whichever is lower as on

    31st March 1991” be transferred from stock-in-trade to investments. Thus, it

    was not the Assessee’s case that the said shares be treated as investments

    from the date they were purchased but were to be retained as investments

    after the date of the purported resolution. The resolution would have




    ITA130/2001                                                     Page 17 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 19 of 45




    otherwise clearly stated so and the shares would be transferred at cost and

    not at cost or market value whichever was lower.


    17.     Thus, the principal issue to be addressed is whether the Assessee

    intended to retain the shares in question as investments for the previous

    year 1991-92 relevant to the AY 1992-93 or was the resolution dated 4th

    April, 1991 only a self serving document to enable the Assessee to claim

    the profits from sale of shares as Capital Gains.


    18.      First of all, it is necessary to note that although the resolution dated

    4th April, 1991 specifically stated that the shares and debentures of

    Rs.82,55,810/- be transferred to investments in the Balance Sheet as on 31st

    March, 1992; 60,000 shares of JSL were sold in August 1991, that is,

    within a few months after the passing of the purported resolution and much

    prior to the end of the financial year. Thus, the said 60,000 shares of JSL,

    which were reflected as stock-in-trade, were never reflected as investments

    in the balance sheet as on 31st March, 1992. Secondly, none of the statutory

    filings with the Registrar of Companies reflected the shares in question as

    stock-in-trade prior to the transactions of sale of shares in question as the

    same were sold prior to the end of the financial year. Thirdly, the Assessee

    was not a widely-held company. Although, its shares were offered to



    ITA130/2001                                                         Page 18 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 20 of 45




    public, 50% of the capital raised had been surrendered as undisclosed

    income of the Assessee; the clear import being that the shareholding was

    fictitious and undisclosed income of the promoters.


    19.     In the above circumstances, the AO was rightly skeptical as to the

    resolution dated 4th April, 1991 and found it necessary to examine the

    actions of the Assessee. It was at once apparent that the actions of the

    Assessee were not in conformity with the purported resolution dated 4 th

    April, 1991. Whilst the resolution indicated that the Board of Directors had

    decided to retain the shares and debentures held by it as investments on a

    long term basis, substantial shares of JSL were sold within four months

    thereafter. To ascertain the bonafides of the sale, a Director of the Assessee

    was asked the reason for the sale of shares. He responded by stating that

    “so far as I remember the company sold the shares for want of liquidity for

    repayment of loans and for meeting other liabilities of the company”. This

    was not true. The sale proceeds of shares of JSL were not used to liquidate

    the liabilities but substantial amounts were advanced to JSL. The AO also

    noted that sale transactions entered during the year in question involved the

    maximum amount since the incorporation of the Assessee.




    ITA130/2001                                                      Page 19 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 21 of 45




    20.     It is also relevant to note that the Assessee further acquired 40,000

    shares of JISCO in July 1992, that is, within a few months of selling its

    rights to subscribe to the PCDs – and consequently acquire the shares of

    JISCO – at a fraction of the market value. These shares were purchased at

    the rate of Rs.300/- per share. Thereafter, within the same financial year,

    the Assessee sold 1,40,000/- shares of JISCO to JSL at Rs. 280/- per share.

    This transaction also did not reflect the Assessee’s intention to hold shares

    and debentures on a long term basis. The AO thus concluded – in our

    opinion rightly so - that the resolution was a sham and the actions of the

    Assessee were contrary to the Board resolution produced by the Assessee.


    21.     Curiously, the ITAT reasoned that the shares of JSL were sold to

    raise funds to enable the Assessee to subscribe to the rights issue of PCDs

    of JISCO and held as under:


            “The reasons for selling these shares were that assessee
            company became entitled to subscription to the convertible
            debentures of JISCO. Each debenture issued by JISCO was for
            a sum of Rs. 110/- and an investment in debentures would have
            involved approximate of Rs. 1.5. Crore and if the assessee
            company would not have sold its 60,000 shares, then the
            company has to part away its fixed assets, as the company’s
            total share capital was merely of the sum of Rs. 20 lacs with a
            back up of reserves and surplus in the sum of Rs. 34.84 lacs.
            Accordingly the company instead of parting away a substantial
            portion of its properties sold these shares. Therefore, the



    ITA130/2001                                                      Page 20 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 22 of 45




            intention of the company was clear that the company was
            interested to buy convertible debentures of JISCO”


    22.     This is palpably erroneous. There was no cogent material before the

    ITAT to arrive at the above conclusion. This was also contrary to the

    statement of the Assessee’s director who was examined by the AO. Most

    importantly, the Assessee did not utilize the sale proceeds of 60,000 JSL

    shares (Rs.1,72,60,000/-) to subscribe to the PCDs of JISCO but sold the

    rights to JSL for a fraction of its value. The ITAT also failed to appreciate

    the reasons that had prompted the AO and the CIT(A) to hold that the

    shares of JSL and JISCO could not be considered as investments.


    23.     The Assessee appears to have claimed a change in the nature of his

    holdings depending on the tax incidence in the year in question; in AY

    1988-89 the Assessee reflected to shares of JISCO purchased in that year at

    below cost – treating them to be stock-in-trade and in AY 1992-93 sought

    to treat them as investments to avoid tax on the gains. None of the

    Assessee’s actions in the previous year 1991-92 indicated any change in the

    Assessee’s intention regarding its holding in shares and debentures. The

    ITAT observed that there were hardly any transactions in the past and on

    that basis concluded that the Assessee was in substance an investment



    ITA130/2001                                                      Page 21 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 23 of 45




    company. However, the ITAT failed to appreciate that the Assessee had

    consciously held itself out as a company engaged in sale and purchase of

    shares; it was also assessed on the income earned from business and also

    claimed deduction on account of business expenses incurred by the

    Assessee. The shares in question were, concededly, held as stock-in-trade.

    All that happened in the year in question is that the Assessee sold

    substantial shares and renounced rights to subscribe to PCDs contrary to its

    stated intention of holding the same on a long term basis.


    24.     In view of the above, the income received by the Assessee from sale

    of shares of JSL and the renunciation of rights to subscribe to the PCDs of

    JISCO was rightly held by the AO as business income and not income

    under the head capital gains. As discussed later, the Assessee could not

    have claimed any business income on account of renunciation of rights to

    subscribe to the PCDs.


    25.     The first question is, accordingly, answered in affirmative, in favour

    of the Revenue and against the Assessee.


    26.      There is yet another aspect of the matter that requires to be noted.

    Assuming arguendo that the Assessee’s claim that it had transferred shares




    ITA130/2001                                                       Page 22 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 24 of 45




    and debentures from stock-in-trade to investment during the year in

    question is accepted; even then, the Assessee could not claim the gains

    from sale of shares of JSL as long term capital gains as the shares in

    question were not held as capital assets prior to 4th March, 1991.


    27.     “Capital asset” is defined under Section 2(14) of the Act and the

    relevant extract of said definition is as under:-


            “(14) ["capital asset" means—
             (a) property of any kind held by an assessee, whether or not
            connected with his business or profession;
            (b) any securities held by a Foreign Institutional Investor
            which has invested in such securities in accordance with the
            regulations made under the Securities and Exchange Board of
            India Act, 1992 (15 of 1992),
            but does not include—
             (i) any stock-in-trade [other than the securities referred to in
               sub-clause (b)]], consumable stores or raw materials held for
               the purposes of his business or profession;
            xxx”

    28.     Undisputedly, the Assessee had held the shares in question as stock-

    in-trade prior to 4th April, 1991 and had claimed that it had decided to retain

    the shares and debentures as investments thereafter. In the circumstances,

    the Assessee could not in any event include the period prior to 4 th April,

    1991 for the purpose of considering the shares in JSL as long term capital

    assets. The shares of JSL in question were sold within a period of four




    ITA130/2001                                                        Page 23 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 25 of 45




    months of 4th April, 1991 and thus could not be considered as long term

    capital assets.


    29.     In addition to the above, a question may arise as to the computation

    of the cost of acquisition of an asset which was earlier held as stock-in-

    trade and subsequently converted as an investment. The conversion of

    stock-in-trade into investments would not immediately yield any business

    income/loss as an Assessee cannot be held to trade with itself [see:

    Kikabhai Premchand v. CIT: (1953) 24 ITR 506 (SC)]. However, it is

    possible to contend that once the asset is sold, the income or loss resulting

    therefrom would subsume within it the business income/loss at the time of

    conversion from stock-in-trade to capital asset. Thus, in the year in which

    the asset is sold, the income/loss attributable to the period for which the

    asset was held as stock-in-trade may have to be ascertained and taxed as

    such. In other words, the difference between the value at which the asset

    was held as stock-in-trade and the market value on the date of its

    conversion as investment would have to be treated as business income/loss

    and the difference between the market value of the asset as on the date of

    conversion and the value at which it is sold would be in the nature of

    capital gains. However, we must add that none of the counsel addressed




    ITA130/2001                                                      Page 24 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 26 of 45




    any arguments on this issue. In the circumstances we do not consider it

    appropriate to finally decide the same and leave the question open to be

    decided in an appropriate case.


    Question No. (ii)


    30.      The second question relates to whether the Assessee could claim that

    it has incurred a loss on the sale of its right to subscribe to the PCDs of

    JISCO and further set off the said loss against the other income from capital

    gains.


    31.      First and foremost, the controversy to be addressed is whether the

    transaction of renunciation of rights for subscribing to PCDs of JISCO was

    a colourable device to contrive an artificial loss?


    32.      Concededly, the rights to subscribe to the PCDs had been sold by the

    Assessee at a price which was significantly lower than the market price.

    The rights renunciation forms were quoted in the stock market at a price

    ranging from Rs.260 to Rs.280; yet, the Assessee had sought to transfer the

    same at a fraction of its market value. Further, the Assessee had also not

    received the consideration for same within the relevant financial year.

    Clearly, if the business purpose of the Assessee was to sell one of its assets,



    ITA130/2001                                                       Page 25 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 27 of 45




    it would have done so at the best possible price and terms. However, in the

    present case, the Assessee had chosen not to do so. In the circumstances,

    the AO had called upon the Assessee to explain the reason for transferring

    its rights at below the market price but had received no response to the said

    query. It is, thus, apparent that the transfer of rights was not for a business

    purpose. At any rate, the Assessee could not provide any explanation for

    the same. Importantly, the rights were renounced to JSL which was a

    related concern.


    33.     It is also relevant to note that the Assessee had sold shares of JSL

    and advanced the funds received therefrom to JSL. The ITAT had observed

    that the shares of JSL were sold to raise funds to subscribe to the rights

    issued to PCDs of JISCO. However, the Assessee had not subscribed to

    those shares but had also renounced its rights in favour of JSL. There is no

    explanation provided by the Assessee whatsoever for entering into this

    transaction.


    34.     It is important to note that the aforesaid transaction had not resulted

    in any real loss to the Assessee. Admittedly the price paid by the Assessee

    for purchase of shares of JISCO was less than the consideration received by

    the Assessee (Rs.30/- per PCD) for renouncing its rights to subscribe to



    ITA130/2001                                                       Page 26 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 28 of 45




    PCDs of JISCO. Thus, against the cost of acquisition of less than Rs.10/-

    per share, the Assessee continued to retain the holding (albeit at an ex-right

    value) and was also entitled for the apparent sale consideration of Rs.30/-

    per right to subscribe to a PCD. However, despite not incurring any real

    loss, the Assessee had claimed a loss of Rs.1,68,59,360/- for renunciation

    of its rights to subscribe to 1,29,688 PCDs. The question whether such loss

    could be claimed by the Assessee is a separate matter; but, in our view, it

    cannot be disputed that such loss could at best be described as notional.


    35.     The transaction of renunciation of rights in favour of JSL ensured

    that the right to subscribe remained within the group. Thus, looking at the

    transaction at a group level, it is apparent that the right to subscribe to the

    PCDs and consequently acquire further shares of JISCO was not alienated

    and remained within the Jindal Group.


    36.     It is also necessary to note that several companies of the group

    entered into similar transactions, thus, ensuring that the Rights Issue

    remained within the Jindal Group and funds for subscription of those rights

    were also made available from the entities within the Group. Plainly, the

    only purpose for executing transactions of renunciation of rights was to




    ITA130/2001                                                       Page 27 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 29 of 45




    contrive a loss; there was no other purpose for entering into the transactions

    in question and none has been canvassed before us.


    37.     It has been argued on behalf of the Assessee that it was open for the

    Assessee to enter into such transactions to mitigate its tax liability.

    However, we are not persuaded to accept this contention.


    38.     It is now well established that although tax planning is permissible

    but a colorable device to avoid payment of tax would be impermissible.

    Justice Chinnappa Reddy in his concurring opinion in Mcdowell (supra)

    had held that “in our view the proper way to construe a taxing statute,

    while considering a device to avoid tax, is not to ask whether the provisions

    should be construed literally or liberally, nor whether the transaction is not

    unreal and not prohibited by the statute, but whether the transaction is a

    device to avoid tax, and whether the transaction is such that the judicial

    process may accord its approval to it”. Justice Reddy was of the opinion

    that it is up to the Court to take stock to determine the nature of new and

    sophisticated legal devices to avoid tax and expose the same for what they

    really are and refuse to give “judicial benediction”. Justice Ranganath

    Misra speaking for the majority held that “tax planning may be legitimate

    provided it is within the framework of law. Colourable devices cannot be



    ITA130/2001                                                      Page 28 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 30 of 45




    part of tax planning and it is wrong to encourage or entertain the belief

    that it is honourable to avoid the payment of tax by resorting to dubious

    method. It is the obligation of every citizen to pay the taxes honestly

    without resorting to subterfuges”.


    39.     The decision of the Constitution Bench of the Supreme Court in

    Mcdowell (supra) has been explained by the Supreme Court in its later

    decisions. In one of the more recent decisions, Vodafone International

    Holdings B.V. v. Union of India and Anr.: (2012) 341 ITR 1 (SC), the

    Supreme Court held that the opinion of Justice Chinnappa Reddy must be

    read in conjunction with the observation of Justice Ranganath Misra (i.e.

    the majority opinion). In Union of India v Azadi Bachao Andolan: (2003)

    263 ITR 706 (SC), the Supreme Court held that the above view of Justice

    Chinnappa Reddy was a far cry from the majority opinion and further

    concluded that the decision in Mcdowell (supra) cannot be read as laying

    down that every attempt at tax planning was illegitimate and must be

    ignored.


    40.     The Supreme Court in Azadi Bachao Andolan (supra) approved the

    following passage from the decision of the Gujarat High Court in Banyan

    and Berry v. Commissioner Of Income Tax: (1996) 222 ITR 831 (Guj):-



    ITA130/2001                                                  Page 29 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 31 of 45




            “The court nowhere said that every action or inaction on the
            part of the taxpayer which results in reduction of tax liability to
            which he may be subjected in future, is to be viewed with
            suspicion and be treated as a device for avoidance of tax
            irrespective of legitimacy or genuineness of the act ; an
            inference which unfortunately, in our opinion, the Tribunal
            apparently appears to have drawn from the enunciation made in
            McDowell’s case [1958] 154 ITR 148 (SC). The ratio of any
            decision has to be understood in the context it has been made.
            The facts and circumstances which lead to McDowell’s
            decision leave us in no doubt that the principle enunciated in
            the above case has not affected the freedom of the citizen to act
            in a manner according to his requirements, his wishes in the
            manner of doing any trade, activity or planning his affairs with
            circumspection, within the framework of law, unless the same
            fall in the category of colourable device which may properly be
            called a device or a dubious method or a subterfuge clothed
            with apparent dignity.”


    41.     Indisputably, the Assessee is at liberty to arrange its affairs in a

    manner so as to mitigate its tax liability. Every action of the Assessee

    aimed at reduction of tax liability cannot be viewed with suspicion by the

    Revenue. The decision in the case of Mcdowell (supra) insofar as it relates

    to the issue of tax avoidance has now been explained to apply only to

    limited situations where an Assessee creates a colourable device or enters

    into a sham transaction to evade the tax, which is otherwise payable by

    him.




    ITA130/2001                                                         Page 30 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 32 of 45




    42.     In Commissioner of Income Tax v. Sakarlal Balabhai: (1968) 69

    ITR 186 (Guj), the Gujarat Court explained the meaning of tax avoidance

    and observed that “Tax avoidance postulates that the assessee is in receipt

    of amount which is really and in truth his income liable to tax but on which

    he avoids payment of tax by some artifice or device.....”. The Court further

    explained that such artifice or device may assume diverse forms but “there

    must be some artifice or device enabling the Assessee to avoid payment of

    tax on what is really and in truth his income”.


    43.     Thus, whilst it is settled that the legitimacy of real transactions

    cannot be questioned merely for the reason that the same result in

    mitigating the Assessee’s tax liability, the Courts have also held that the

    colourable devices or subterfuges to evade tax would be impermissible.


    44.     The Supreme Court in Vodafone International Holdings B.V.

    (supra), inter alia, considered the issue whether transaction pertaining to

    sale of shares of a non-resident holding company which resulted in

    transferring the controlling interest in downstream Indian subsidiary, was a

    device to evade tax. In that context, the Supreme Court observed that

    “whether a transaction is used principally as a colourable device for the

    distribution of earnings, profits and gains, is determined by a review of all



    ITA130/2001                                                      Page 31 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 33 of 45




    the facts and circumstances surrounding the transaction”. The Court held

    that if an actual controlling Non-Resident Enterprise (NRE) makes an

    indirect transfer through abuse of organization form/legal form and without

    reasonable business purpose, which results in tax avoidance then the

    Revenue may disregard the form of the arrangement and recharacterize the

    equity transfer according to its economic substance. The Court accepted

    the principle that transaction done without reasonable purpose but only for

    avoidance of legitimate tax by using a corporate form can be ignored.

    However, in the facts of that case, the Court came to the conclusion that the

    corporate structure was not created for avoidance of tax but for other

    genuine business purposes.


    45.     It follows from the aforesaid decision that in order to examine

    whether a transaction is a device or a subterfuge the answer to the question

    whether the transaction has any reasonable business purpose would be a

    vital consideration. Clearly, the use of corporate form to evade tax would

    be impermissible and it is, thus, necessary in the facts of the present case to

    look at the transactions entered into by the Assessee and other companies of

    the Jindal Group. It is at once clear that shares of listed corporate entities

    of the Group were sold and funds were raised. The sale of these shares had




    ITA130/2001                                                       Page 32 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 34 of 45




    resulted in substantial capital gains in the hands of the investment

    companies of the Jindal Group including the Assessee and the investment

    companies were liable to pay tax on the gains so made. In order to avoid

    paying the tax, the investment companies including the Assessee entered

    into transactions for renunciation of rights with related companies of the

    same group. These incestuous transactions were for no other business

    purpose but to contrive a loss in the hands of the companies such as the

    Assessee who had incurred a tax liability on account of the gains made. It

    is claimed that the transactions of sale of rights entitlement had resulted in a

    tax loss, although no real loss had been incurred by these companies

    inasmuch as the consideration received for sale of rights exceeded the

    original cost of their principal investment. The funds received from sale of

    shares which had resulted in capital gains – in the case of the Assessee the

    sale of shares of JSL – were transferred to other related companies

    including for the purposes of subscription of the rights renounced by the

    investment companies. In the case of the Assessee, the sale proceeds of the

    shares of JSL were loaned to JSL, thus, enabling JSL to subscribe to the

    rights that were sold by the Assessee at a fraction of its market value.

    Viewed from the perspective that all companies were related and a part of




    ITA130/2001                                                        Page 33 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 35 of 45




    the Jindal Group, the rights to subscribe to PCDs were not alienated and

    remained within the Group. The corporate structure of the entities within

    the group was used for contriving the transactions which would conjure a

    tax loss in the hands of the companies - including the Assessee - which had

    incurred a tax liability.


    46.     In Azadi Bachao Andolan (supra), the Supreme Court had cautioned

    that the word ‘sham’ and ‘device’ are not intended to be used “as magic

    mantras or catchall phrases to defeat or nullify the effect of a legal

    situation.” In Snook vs. London and West Riding Investments Ltd.: (1967)

    1 All ER 518 (CA), the Court had held “that for acts or documents to be a

    “sham”, with whatever legal consequences follow from this, all the parties

    thereto must have a common intention that the acts or documents are not to

    create the legal rights and obligations which they give the appearance of

    creating.” Clearly, the colourable device or a sham transaction would

    include a transaction and device which purport to show a situation which is

    much different from the substance of the transaction. In the present case,

    the transaction of sale of rights entitlement purports to indicate an

    alienation of a right while in fact at a group level, there has been no

    alienation of any rights. The transactions have been so executed to ensure




    ITA130/2001                                                    Page 34 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 36 of 45




    that the rights remained within the Jindal Group. The registered office of

    the company is at office of JSL; the Board of Directors consists of Sajjan

    Kumar Jindal s/o Shri O.P. Jindal and Anand Prakash Garg (who was an

    employee of JSL). Such transactions which are for the sole purpose of

    contriving a loss cannot in our view be described other than a colourable

    device.


    47.     In our view, the AO had rightly found the transaction of sale of rights

    as a transaction for purchasing taxable losses for the purposes of evading

    tax. It has been argued that the Assessee had in fact relinquished its rights

    to subscribe to PCDs and the transaction had been implemented by JSL

    subscribing to the PCDs and in the circumstances, it could not be disputed

    that the transaction was genuine. It was contended that such transaction

    were permissible in law and, therefore, the tax effect of such transactions

    would necessarily follow. It was further contended on behalf of the

    Assessee that it is permissible for an Assessee to part with its asset with a

    view to book a loss. In our view, it cannot be disputed that in a case where

    an Assessee transfers its income producing asset, there could be no

    objection by the Revenue on the ground that the same had resulted in

    reducing the tax liability of an Assessee. However, this would not hold




    ITA130/2001                                                       Page 35 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 37 of 45




    good if it is found that the Assessee alongwith its inter-related parties that

    implemented transactions for no commercial purpose but to create a tax

    loss while at the same time ensuring that the benefits of the assets remain

    within the group. This would be an abuse of the corporate form and such

    transactions, even though implemented, cannot be considered to be other

    than a colourable device for avoidance of tax.


    48.     As explained by the Supreme Court in Vodafone International

    Holdings B.V. (supra) the question whether a scheme is a colourable or an

    artificial device would have to be considered in the context of the

    surrounding facts. In the present case, the facts clearly indicative the

    transaction to be a part of a scheme, the sole purpose of which is to evade

    tax payable on the gains made on sale of certain shares of JSL. Several

    companies within the group have adopted a similar stratagem to avoid tax

    on the gains made by them. In our view, this stratagem cannot be

    considered as legitimate and the ITAT erred in not holding so.


    49.     It is argued that it was also incumbent upon the AO to reduce the sale

    consideration reflected by the Assessee in its profit and loss account if the

    AO held the transaction of sale of rights entitlement to be a sham or a

    colourable device. We are also unable to accept this argument as no such



    ITA130/2001                                                       Page 36 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 38 of 45




    contention was advanced even before the CIT(A) or the ITAT. The

    Assessee had simply declared profits as per its profit and loss account for

    charge of tax no claim for rendering the profits had been made and there is

    no reason for the AO to reduce the same. No alternative arguments had

    been advanced before the AO. The Assessee had claimed a notional capital

    loss which the AO found to be contrived. And, as indicated above, the AO

    rightly rejected the loss claimed by the Assessee.


    50.     In view of our decision, the loss claimed by the Assessee was a

    contrived loss and the transaction of renunciation of rights in question was

    a colourable device to claim such loss, it is not necessary for us to decide

    the issue whether such loss could be set off against Assessee’s business

    income. However, as the Counsel have addressed arguments on the said

    issue, we deem it appropriate to consider the same.


    51.     The Assessee has relied upon the decision in the case of Dhun

    Dadabhoy Kapadia (supra) to contend that the Assessee could calculate its

    income/ loss from renunciation of rights to subscribe to PCDs of JISCO by

    claiming the cost of acquisition of the rights entitlement as the difference in

    cum-right price and an ex-right price of shares of JISCO. It has also been

    contended that the method of computation of cost of acquisition as



    ITA130/2001                                                       Page 37 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 39 of 45




    approved by the Supreme Court in Dhun Dadabhoy Kapadia (supra)

    would also be applicable for computing business profits/losses. In that case

    the Assessee had inherited 710 shares of Tata Iron Steel and Co. Ltd.

    (TISCO) in the year 1954. In the financial year 1956-57 – the previous

    year relevant to the concerned Assessment Year - TISCO floated a rights

    issue in terms of which its existing shareholders were entitled to purchase

    one new ordinary share for every ordinary share held by them as on 26 th

    April, 1956 at a price of Rs.105 per share (face value of Rs. 75 and a

    premium of Rs. 30). Thus, the Assessee – who was not a dealer in the

    shares – became entitled to subscribe to 710 ordinary shares of TISCO.

    She did not subscribe to her entitlement but sold her entitlement to

    subscribe 710 shares of TISCO for a consideration of Rs.45,262.50/-. It is

    important to note that there was no dispute between the Assessee and the

    Revenue that the amount received was taxable as capital gains. It is, in

    those circumstances, that the Court considered the Assessee’s plea that the

    depreciation in the value of the quoted cum rights price of TISCO shares be

    considered as cost of acquisition of the rights entitlement. Indisputably, the

    issue of rights shares would result in dilution of the equity capital of TISCO

    and thus reduce the value of the existing shareholding. The reduction in the




    ITA130/2001                                                      Page 38 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 40 of 45




    value of the shares – which was computed at the difference between the

    cum-right price and ex-right price of TISCO shares – was claimed to be the

    cost of acquisition of the rights and the same was accepted. The contention

    of the Revenue that the cost of acquisition should be taken as Nil was

    rejected as the Court held that the Assessee would suffer some loss in the

    value of her existing shareholding by reason of increase in the issued share

    capital of TISCO. It was necessary to determine the cost of acquisition of

    the rights entitlement for the capital gains to be computed.       It is also

    relevant to bear in mind that in a later case, CIT v. B.C. Srinivasa Setty:

    (1981) 128 ITR 294 (SC), the Supreme Court had held that if a cost of

    acquisition of an asset could not be determined, the charge of tax would

    itself fail.


    52.     The issue that arises for consideration now is whether the aforesaid

    method of determining the cost of acquisition of rights entitlement could

    also be applied to cases where the principal shareholding was not held as an

    investment or a capital asset but as stock-in-trade. The Bombay High Court

    in K.A. Patch (supra) had accepted the Assessee’s contention and held that

    the principles accepted by the Supreme Court for determining the cost of

    acquisition of a rights entitlement for the purposes of computing capital




    ITA130/2001                                                     Page 39 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 41 of 45




    gains would also be applicable for computing business profits.                We,

    respectfully, are unable to concur with this view for several reasons. First

    of all, for the reason that the commercial and accounting principles for

    computing trading income/loss are materially different from the principles

    that may be applied by an ordinary person, who is not a trader, for

    calculating gains on capital assets. A taxpayer, who is not engaged in

    trading, does not prepare a trading account in respect of a capital asset held

    by him. It may be open for an Assessee who is not a trader – such as in the

    case of Dhun Dadabhoy Kapadia (supra) to claim that its cost of

    acquisition be computed on the basis of what could reasonably be perceived

    as cost of acquisition. However, for a trader, the costs incurred by him are

    subsumed in his trading account, which is mandatorily required to be drawn

    up. It is neither necessary nor an accounting practice to determine profit

    and loss on each piece of trading asset that is sold. Therefore, there is no

    necessity or occasion for trader to separately determine the cost of

    acquisition of each item of goods sold by him; he is only required to

    prepare a trading account while reflecting the aggregate sales and

    purchases. Thus, in a case of a trader, the principle of ascertaining notional

    cost attributable to the rights entitlement is neither necessary nor apposite.




    ITA130/2001                                                        Page 40 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 42 of 45




    53.     Secondly, the trading account maintained by a trader is drawn up to

    present a true and fair picture of his trading activities. The account includes

    an inbuilt mechanism for capturing the revenue and the real cost incurred

    by the trader. Both the revenue and costs are recognized by following the

    accounting standards – which are mandatorily required to be adhered to in

    case of companies – or accepted accounting practices. Typically, a trading

    account would include Opening Stock, which would be the same as the

    Closing Stock of the preceding year and would be valued at cost or market

    price, whichever is lower. The purchases made during the year would also

    be debited to the trading account. All revenues earned by the Assessee as

    well as the closing stock would be reflected as a credit in the trading

    account. The closing stock would be the stock-in-trade in the hands of the

    Assessee as on the closing date and would typically be valued at market

    price or cost whichever is lower. The balancing figure between the debit

    side or credit side of the leading account would reflect the gross profit or

    loss. The gross profit would be further reduced by other expenses incurred

    by the trader to arrive at his net profit or loss. In the case of shares held as

    stock-in- trade, the consideration for sale of rights entitlement would

    indisputably be a trading receipt which would be credited to the trading




    ITA130/2001                                                        Page 41 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 43 of 45




    account. The cost incurred by the Assessee would be naturally subsumed in

    the value of the closing stock, assuming that the shares on the basis of

    which rights entitlement has been granted to an Assessee are still retained

    by him at the end of the closing period. In the present case, the Assessee

    has, admittedly, credited the income from sale of rights entitlement in the

    Profit and Loss Account. Undisputedly, all costs incurred by the Assessee

    as well as the value of closing stock have also been taken into account by

    the Assessee. Although the Assessee has sought to transfer the shares of

    JISCO from stock-in-trade to its investment, it is important to note that

    such transfer has also been made on cost or market price whichever is

    lower as is evident from the tenor of the resolution dated 4th April, 1991;

    this is, indisputably, the principle on which closing stock-in-trade is valued.

    Thus, plainly, the Profit and Loss Account of the Assessee would

    indisputably reflect its income. The same has also been audited. In our

    view, there is no scope to provide for a deduction of notional business loss

    which is neither incurred by the Assessee nor recorded in its audited books

    of accounts on the basis of notional costs of acquisition which are neither

    incurred by the Assessee, nor form a part of its audited accounts. In our

    view, it would be erroneous to impute notional cost after the Assessee has




    ITA130/2001                                                       Page 42 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 44 of 45




    drawn up its Profit and Loss Account in accordance with the mandatory

    accounting standards and in accordance with the provisions of Section 211

    of the Companies Act, 1956.


    54.     Thirdly, for the reason that the Assessee has, admittedly, not incurred

    the cost of acquisition as claimed by the Assessee, in our view, it would be

    impermissible for an Assessee to inflate its cost of trading by costs that are

    neither incurred nor paid.


    55.     In case the Assessee had actually paid the cum rights price of

    Rs.625/- for purchase of the shares, the reduction in value of the shares on

    an ex-right basis would be duly reflected in the value of the closing stock.

    The Assessee not having paid the price of Rs.625/- cannot claim a loss on

    account of a drop in its price. Surely, a trader cannot claim that he has lost

    more than the cost incurred.


    56.     If the Assessee felt it was necessary to reduce the value of its shares

    of JISCO held by it on account of alienation of the rights entitlement, an

    appropriate proportionate amount could be reduced from the cost of closing

    stock. The CIT(A) has examined the issue in some detail and had

    concluded that if the Assessee did desire to record a diminution in the value




    ITA130/2001                                                        Page 43 of 44
Case 1:21-cv-00396-RJL Document 19-10 Filed 08/14/21 Page 45 of 45




    of its holding on account of rights issued, it could do so by proportionally

    reducing the value of its shareholding in the same proportion as the drop in

    price of quoted shares. In other words, it could reduce the cost of shares of

    JISCO in the same proportion as the diminution in the value of the price of

    its shares on account of the shares being traded on an ex rights basis, that is,

    the cost of shares of JISCO could be reduced by applying a factor of

    425/625 – ex-right price divided by cum-right price.


    57.     In view of the above, the second question is also answered in

    negative, in favour of the Revenue and against the Assessee.


    58.     The appeal is, accordingly, allowed. However, in the circumstances,

    the parties are left to bear their own costs.




                                                          VIBHU BAKHRU, J




                                                          S. MURALIDHAR, J
    NOVEMBER 19, 2015
    RK




    ITA130/2001                                                        Page 44 of 44
